Title: Reuben Harvey to the American Peace Commissioners, 10 February 1783
From: Harvey, Reuben
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


Cork 10th Febr. 1783
Respected Friends John Adams, Benjamin Franklin John Jay & Henry Laurens, Esquires.
Although my Name may be unknown to you, it is not so to many of your Countrymen whom the chance of War threw into Captivity at Kinsale & here during the late War, so unnaturally waged, & persisted in by a weak, wicked Ministry— In the early part of it some few warm Friends to America assisted me in collecting a handsome Sum to buy Cloaths & other Necessaries for 33 American Prisoners who had been taken near Montreal in 1775 & sent to England from Quebec— These poor Men were brought here on board the Solebay (one of Sir Peter Parker’s Fleet) in Decr. 1775 & had comfortable Supplies of every thing suitable provided for their Winter Passage— From July till Octr. 1781 there were several Hundred Americans captured in those Seas & confined in Kinsale Prison: their Treatment was not good, & I applied to Government for their relief, but under the Administration of Lord North little or no attention was paid to any Distress of this kind, however, I availed myself of the change that happened in April 1782 & on the Duke of Portland’s Arrival at Dublin as Lord Lieutenant I wrote him concerning the hard Treatment (in many respects) endured by the poor Americans at Kinsale; & a Correspondence on that Subject continued some Months between his Secretary Col. Fitzpatrick & me, as you will perceive by two of his letters to me now enclosed— A great many of the Prisoners escaped from Kinsale to this place & were maintaind by me & a few other Friends to America for Months, until I could get them Passages to different parts of France & the Continent.
I have been severely reflected upon during the American War for my open & avowed Attachment to your just cause: I have been threatened with the vengeance of Ministry & was once obliged to appear before the Mayor of this City to answer a charge brought against me by Robert Gordon Esqr. Commissary: no less a charge than that of assisting the American Rebels, which however had no effect, for I told both Gordon & the Mayor; that I abhorred the American War; that I must ever wish Success to a People who bravely opposed “the tyrannick Attempts of a vile Ministry, & that if the Americans were reduced to their last Province, I would still adhere to their Cause, believing it to be a just one & them an oppressed People.”
Though my Fortune is but moderate & I have 10 Children, my Feelings for the poor ill-clothed Prisoners from New England, Pennsylvania & other parts of America (whose Fate cast them amongst us) were so prevalent that I have expended large Sums of my own Property, besides the Subscriptions & Collections that I made, in maintaining, cloathing, & paying Passage Money for those Prisoners, the Truth of which you’ll have confirmed by living Witnesses, when you shall happily return to your Native Country— I was a principal Person in effecting a Remonstrance & Petition against the American War so early as 1776 which was signed by about 600 respectable Inhabitants of Cork & delivered to the King by Lord Middleton the 10th of May following. At that time an Address for carrying on the War & ending the Rebellion (so called) in America was set on foot here by Commissary Gordon, Paul Benson a Contractor & others who were immediate Gainers by this War, but it was only signed by Men of that Stamp, Revenue & other Crown Officers, together with the Mayor & Corporation, in the whole 150.
I don’t expect by thus acquainting you with the little Services which I have done for the Cause & People of America to receive any Emolument, but I hope for your Friendship in recommending me to the Congress, should they think proper to appoint any Person here or in other Ports of Ireland as a Consul, for managing Matters of Commerce: Sufficient Security should be given, & my Character will bear the test of Enquiry.
Your Consequence, Gentlemen, in different parts of America must give great weight to your Recommendation of me as a Merchant and I flatter myself that you will be so kind as to mention my Name to your Friends at Boston, Philadelphia, New York Charlestown, Maryland, Virginia &c &c that I may be favoured with some Business from a Country, for whose Welfare & Independence no Person has been a more strenuous & steady Advocate than—Your very sincere Friend
Reuben Harvey

P.S. Should any of you visit London, Col. Barré will readily tell you his opinion & Knowledge of my Principles & Conduct during the American War—
(Copy)

